            Case 1:18-cv-02395-JEB Document 31 Filed 10/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNIÓN FENOSA GAS, S.A.

                               Plaintiff,

                v.                                     Civil Action No. 1:18-cv-02395-JEB

 ARAB REPUBLIC OF EGYPT

                               Defendant.

                     JOINT STATUS REPORT OF OCTOBER 8, 2020

       Plaintiff Unión Fenosa Gas, S.A. and Defendant the Arab Republic of Egypt make this

submission pursuant to the Court’s Order of June 4, 2020, instructing the parties to “file a joint

status report updating the court as to the ongoing annulment proceedings by July 7, 2020 and every

thirty days thereafter until the conclusion of those proceedings.” Dkt. No. 26.

       1.      As reported in parties’ joint status report of September 8, 2020, the Merits Hearing

before the ICSID annulment committee (“Annulment Committee”) was held on August 18-20,

2020. See Dkt. No. 30.

       2.      The Annulment Committee requested that the parties submit their respective

statements of costs two weeks after the submission of their joint edits to the hearing transcript.

The parties submitted their edits to the transcript on September 25, 2020, placing the deadline for

the parties’ statements of costs on October 9, 2020.

       3.      On October 8, 2020, Egypt requested that the parties’ deadline to file their

statements of costs be extended to October 26, 2020. In response to this request, the Annulment

Committee extended the parties’ deadline to file their statements of costs to October 23, 2020.
        Case 1:18-cv-02395-JEB Document 31 Filed 10/08/20 Page 2 of 2




Dated: Washington, D.C.
       October 8, 2020
                                  Respectfully submitted,


                                            /s/ Jeffrey S. Bucholtz
                                  Jeffrey S. Bucholtz (D.C. Bar 452385)
                                  KING & SPALDING LLP
                                  1700 Pennsylvania Avenue NW
                                  Suite 200
                                  Washington, D.C. 20006
                                  Tel: (202) 626-2907
                                  Fax: (202) 626-3737
                                  jbucholtz@kslaw.com

                                  Edward G. Kehoe (pro hac vice forthcoming)
                                  James E. Berger (D.C. Bar No. 481408)
                                  Charlene C. Sun (D.C. Bar 1027854)
                                  Enrique J. Molina (pro hac vice forthcoming)
                                  KING & SPALDING LLP
                                  1185 Avenue of the Americas
                                  New York, NY 10036-4003
                                  Tel: (212) 556-2100
                                  Fax: (212) 556 -2222
                                  ekehoe@kslaw.com
                                  jberger@kslaw.com
                                  csun@kslaw.com
                                  emolina@kslaw.com

                                  Attorneys for Plaintiff Unión Fenosa Gas, S.A.

                                           /s/ Matthew D. Slater
                                  Matthew D. Slater (D.C. Bar No. 386986)
                                  Larry C. Work-Dembowski (D.C. Bar No. 486331)
                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                  2112 Pennsylvania Avenue, NW
                                  Suite 1000
                                  Washington, D.C. 20037
                                  Tel: (202) 947-1930
                                  mslater@cgsh.com
                                  lwork-dembowski@cgsh.com

                                  Attorneys for Defendant Arab Republic of Egypt




                                      2
